DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               M.H., the Father,
                                  Appellant,

                                      v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                                No. 4D21-735

                               [June 17, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Luis Delgado, Judge; L.T. Case No. 50-2018-DP-000541-
XXXX-SB.

   Kevin Coyle Colbert, Miami, for appellant.

  Andrew Feigenbaum, Children's Legal Services, West Palm Beach, for
Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Statewide Guardian Ad Litem Office, Tallahassee;
and Douglas J. Glaid, Defending Best Interests Project, Statewide
Guardian Ad Litem Office, Fort Lauderdale, for Guardian Ad Litem
Program.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.